Title: To George Washington from Elias Dayton, 8 July 1781
From: Dayton, Elias
To: Washington, George


                  
                     Sir,
                     Troy near Lott’s July 8th 1781
                  
                  As soon as your Excellency’s orders were received, to march the Jersey Brigade, no time was lost for calling the parties at Sussex, Pompton and the Clover the last of them arrived the 6th but we were under the necessity of sending a party into the country to procure cattle, as we have not had any meat for some time past, except what we have been obliged to take in that way—This together with the difficulty of procuring waggons prevented our march until this morning.  I expect tomorrow to pass the two bridges some distance toward Paramus.
                  Enclosed are the proceedings of a general court martial held for the tryal of several persons at Morris Town.  John Cully a capital villain has made the enclosed confessions No. 1 & 2—in consequence of his information, four of the persons he mentioned are apprehended and one of them has confessed the facts as charged. Cully was promised when under examination that every discovery he made should be transmitted to your Excellency and that he would be treated with as much lenity as the honesty of his confesion should appear to entitle him to.  I am your Excellency most Obedient Hbe servt
                  
                     Elias Dayton
                     
                  
               